COOK, Judge
(dissenting):
I disagree with the majority’s application of the Jencks Act, 18 U.S.C. § 3500, in the present case. That statute was enacted in response to the United States Supreme Court’s decision in Jencks v. United States, 353 U.S. 657, 77 S.Ct. 1007, 1 L.Ed.2d 1103 (1957). The Court in Jencks was faced with a denial of a defense request for a statement because there had been no inconsistency demonstrated between such statements and the testimony of the government witnesses. After noting that its prior decisions did not require a preliminary showing of inconsistency (an impossible burden when the defense has no access to the statement), the Court stressed the importance of such statement in cross-examining witnesses and held the defense motion for inspection of the statement should have been granted. Id. at 666-68, 77 S.Ct. 1007. Later cases interpreting the Jencks Act have stressed the relevancy of such statements for impeaching witnesses by cross-examination. Palermo v. United States, 360 U.S. 343, 350, 79 S.Ct. 1217, 3 L.Ed.2d 1287 (1959); United States v. Martin, 565 F.2d 362 (5th Cir. 1978); United States v. Prieto, 505 F.2d 8 (5th Cir. 1974); United States v. Mechanic, 454 F.2d 849 (8th Cir. 1971), cert. denied, 406 U.S. 929, 92 S.Ct. 1765, 32 L.Ed.2d 131 (1972). Furthermore, the courts have rejected the contention that the Jencks Act created a general right of discovery, and have insisted that the statement relate to the direct testimony of the witness. Killian v. United States, 368 U.S. 231, 82 S.Ct. 302, 7 L.Ed.2d 256 (1961); Rosenberg v. United States, 360 U.S. 367, 79 S.Ct. 1231, 3 L.Ed.2d 1304 (1959); United States v. Smaldone, 544 F.2d 456 (10th Cir. 1976), cert. denied, 430 U.S. 967, 97 S.Ct. 1648, 52 L.Ed.2d 358 (1977); United States v. Pennett, 496 F.2d 293 (10th Cir. 1974); United States v. Lepiscopo, 458 F.2d 977 (10th Cir. 1972). The Government’s obligation to produce a statement under the Act arises only after the witness has testified and the defense has no right to such statement prior to trial. 18 U.S.C. § 3500(b); United States v. Harris, 542 F.2d 1283 (7th Cir. 1976); United States v. Spagnuolo, 515 F.2d 818 (9th Cir. 1975). Finally,the courts have rejected the argument that the Jencks Act is a codification of some constitutional right. United States v. Augenblick, 393 U.S. 348, 89 S.Ct. 528, 21 L.Ed.2d 537 (1969); Palermo v. United States, supra; Scales v. United States, 367 U.S. 203, 81 S.Ct. 1469, 6 L.Ed.2d 782 (1961); United States v. Haldeman, 181 U.S.App.D.C. 254, 559 F.2d 31 (1976), cert, denied 431 U.S. 933, 97 S.Ct. 2641, 53 L.Ed.2d 250 (1977); Galley v. Callaway, 519 F.2d 184 (5th Cir. 1975), cert. denied sub nom. Calley v. Hoffman, 425 U.S. 911, 96 S.Ct. 1505, 47 L.Ed.2d 760 (1976).
As I view the terms of the Act and the cases applying it, the appellant’s right to a witness’ statement is limited to its use for impeachment purposes on cross-examination of the witness. While contradictory evidence other than an inconsistent statement is also a form of impeaching evidence, the Jencks Act is directed solely to the impeaching character of the pretrial statement itself, rather than any additional evidence that may be derived therefrom, i. e., there is no general right of discovery. Judging the present case in this light, I am convinced that the accused is not entitled to relief under the Jencks Act. Apparently the majority conclude the appellant was prejudiced because the identity of a witness to the sale was lost. However, as I have previously noted, the purpose of the Jencks Act was not to provide a general right of discovery, but to permit an accused to use pretrial statements for cross-examination purposes where some inconsistencies or omissions appear in a witness’ testimony. As the witness conceded in an out-of-court hearing that there was another person present, a fact which he told the agent when the notes were made, the fact that the witness could not remember the name of the person was available to the defense. Accordingly, I am satisfied the destruction of the notes did not prejudice the accused. See Killian v. United States, supra; United States v. Hoff a, 402 F.2d 380 (7th Cir. 1968), vacated on other grounds, 394 U.S. 310, 89 S.Ct. 1163, 22 L.Ed.2d 297 (1969).
*197The question of whether a police agent’s notes are producible under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), has been the source of much litigation in recent years. See United States v. Martin, supra, and cases cited therein. The question was raised as to the producibility of the notes of a government lawyer in Goldberg v. United States, 425 U.S. 94 n. 3, 109 n. 15, 96 S.Ct. 1338, 47 L.Ed.2d 603 (1976), but not decided. Some courts have declined to automatically reverse, but have ascertained whether the notes were destroyed in bad faith and whether the accused was prejudiced by the destruction of such notes. United States v. Martin, supra; see United States v. Hurst, 510 F.2d 1035 (6th Cir. 1975). Another court has indicated it will apply sanctions in future cases irrespective of good faith on the basis it had previously imposed some administrative preservation requirements upon the police agency involved. United States v. Harrison, 173 U.S.App.D.C. 260, 524 F.2d 421 (1975).
Under the circumstances of the present case, I would hold that Brady is not applicable. As I perceive the evidence, the notes themselves did not constitute favorable evidence for the accused. Rather, the appellant now asserts that such notes may have contained the name of a witness to the transaction in question. Accordingly, as there is no favorable evidence in the possession of the Government, the Brady decision is inapplicable. Weatherford v. Bursey, 429 U.S. 545, 97 S.Ct. 837, 51 L.Ed.2d 30 (1977); see also United States v. Agurs, 427 U.S. 97, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976). Further, I see nothing sinister in the government witness’ representation that he did not know the name of the second person; as the defense witness was present and he was not asked by defense counsel whether he knew the identity of such person, I think it fair to assume that he, too, did not know. Brady does not impose an obligation upon the Government to search out unknown bystanders at the scene of a crime. I would affirm the decision of the United States Air Force Court of Military Review.